People v Evans (2014 NY Slip Op 06600)
People v Evans
2014 NY Slip Op 06600
Decided on October 1, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 1, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentWILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
BETSY BARROS, JJ.


2012-09142
 (Ind. No. 1282/01)

[*1]The People of the State of New York, respondent,
vLenwood M. Evans, appellant.
Lynn W. L. Fahey, New York, N.Y. (Barry Stendig of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnnette Traill, and Anastasia Spanakos of counsel; Lorrie A. Zinno on the brief), for respondent.
DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Queens County (Buchter, J.), imposed August 20, 2012, upon his conviction of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, the resentence being a period of postrelease supervision in addition to each of the determinate terms of imprisonment previously imposed by the same court on April 14, 2004.
ORDERED that the resentence is affirmed.
Since the defendant was still serving his original sentence when the resentence was imposed, the resentence to a term including the statutorily required period of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621, 630-633; People v Kearney, 116 AD3d 1064; People v Flowers, 116 AD3d 710).
MASTRO, J.P., CHAMBERS, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court